DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Specification
The disclosure is objected to because of the following informalities: the status of the parent application in paragraph 001 should be updated.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirschfeld et al. (US 2004/0210591) in view of Chandrasekaran (US 2006/0101189).
In regards to claim 1, Hirschfeld teaches a computer implemented method, the method comprising the steps of:
creating a first redo log (delta file A0, figure 4) and a second redo log (component file Δ1, figure 4);
linking the first redo log and the second redo log to the virtual hard disk (core file, 403, figure 4);
linking the virtual machine to the first redo log (logical server LSA, figure 4, “logical servers (otherwise referred to as virtual machines)”, paragraph 0027); and
linking a second virtual machine to the second redo log (LSB, figure 4).
Hirschfeld fails to teach that the method is for cloning a virtual machine with a virtual hard disk.  Chandrasekaran teaches that the method is for cloning a virtual machine with a virtual hard disk (“cloning a virtual machine from a source system to a target system”, abstract) in order that “the clone may be created without taking the system down" (paragraph 0013).  It would have been obvious at the time the invention was made to a person of ordinary skill in the art to combine Hirschfeld with Chandrasekaran such that the method is for cloning a virtual machine with a virtual hard disk in order that “the clone may be created without taking the system down" (id.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,886,865. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of this application’s claim 1 are also taught by claim 1 of U.S. Patent No. 8,886,865.
Claim 1 of U.S. Patent No. 8,886,865 teaches a computer implemented method for cloning a virtual machine with a virtual hard disk (“cloning a first virtual machine (VM) to produce a second VM”), the method comprising the steps of:
creating a first redo log (“creating a first redo log”) and a second redo log (“creating a second redo log”);
linking the first redo log and the second redo log to the virtual hard disk (“linking the first redo log to the base virtual disk”; “linking the second redo log to the base virtual disk”);
linking the virtual machine to the first redo log (“creating a virtual disk for the first VM by creating a first redo log and linking the first redo log to the base virtual disk,”); and
linking a second virtual machine to the second redo log (“creating a virtual disk for the second VM, without copying contents of the base virtual disk, by creating a second redo log and linking the second redo log to the base virtual disk”).

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,269,671. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of this application’s claim 1 are also taught by claim 1 of U.S. Patent No. 11,269,671.
Claim 1 of U.S. Patent No. 11,269,671 teaches a computer implemented method for cloning a virtual machine with a virtual hard disk (“receiving a request to clone the template VM to produce a second VM”), the method comprising the steps of:
creating a first redo log and a second redo log (“creating the new first virtual disk for the second VM and creating the new second virtual disk for the VM”);
linking the first redo log and the second redo log to the virtual hard disk (“linking the second VM to the new first virtual disk and the VM to the second new virtual disk”);
linking the virtual machine to the first redo log (“linking the second VM to the new first virtual disk and the VM to the second new virtual disk”); and
linking a second virtual machine to the second redo log (“linking the second VM to the new first virtual disk and the VM to the second new virtual disk”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        14 December 2022